Citation Nr: 1808398	
Decision Date: 02/09/18    Archive Date: 02/20/18

DOCKET NO.  14-09 512	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUES

1.  Entitlement to an initial compensable disability rating for rhinitis.

2.  Entitlement to an initial disability rating in excess of 50 percent for posttraumatic stress disorder (PTSD), excluding a period of temporary total evaluation effective from December 30, 2015 to February 29, 2016.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K.C. Spragins, Associate Counsel
INTRODUCTION

The Veteran had active service in the United States Army from April 2006 to October 2010.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2012 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa.  The RO in Sioux Falls, South Dakota certified the case to the Board on appeal.

The December 2012 rating decision granted entitlement to service connection for PTSD and assigned a 50 percent disability rating effective from May 6, 2012.  During the pendency of the appeal, an April 2017 rating decision granted a temporary 100 percent rating effective from December 30, 2015 to February 29, 2016.  The Veteran's disability rating returned to 50 percent effective from March 1, 2016.

The Board notes that during the appeal period, an August 2015 rating decision denied entitlement to a TDIU.  However, the Veteran's claim for a TDIU is part and parcel of the increased rating claims on appeal.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Thus, the Board has assumed jurisdiction over the issue.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Regarding the Veteran's increased rating claim for rhinitis, a remand is needed to obtain a current VA examination.  The Veteran was most recently provided with a VA examination for this disability in September 2012.  At that time, the examiner determined that the Veteran did not have a greater than 50 percent obstruction of the nasal passage on both sides, or a compete obstruction on either side as a result of his rhinitis.  In addition, there was no nasal septum deviation, permanent hypertrophy of the nasal turbinates, or nasal polyps.  Following this examination, the Veteran indicated that his allergies had worsened in a December 2012 VA treatment record, and a January 2013 record from Midwest Ear, Nose and Throat noted an impression of allergic rhinitis not otherwise specified (NOS), deviated nasal septum, nasal airway obstruction, and perforation of nasal septum.  A tentative plan included nasal septoplasty with turbinate reduction and probable functional endoscopic sinus surgery (FESS).  The record reflects that the Veteran underwent this surgery in March 2013, and an October 2015 VA treatment record indicated that he also had nasal polyps removed.  As these records indicate that there may have been a material change in the Veteran's symptoms since the last VA examination, the Board finds that a remand for a new VA examination is warranted.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).

In addition, a remand is warranted to obtain outstanding VA treatment records.  The record indicates that the Veteran received treatment from Midwest Ear, Nose and Throat in conjunction with his treatment at VA.  Notably, there are no available records regarding the Veteran's March 2013 nasal septoplasty.  The available VA treatment records state that treatment records from Midwest Ear, Nose and Throat that were dated in January 7, 2013, March 15, 2013, and March 29, 2013 had been scanned into the Veteran's records.  However, the Board does not have access to these documents.  Thus, the AOJ must obtain these records upon remand.  See 38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Regarding the Veteran's increased rating claim for PTSD, a remand is also needed to obtain a VA examination that evaluates the current severity and manifestations of his psychiatric disability.  A VA examination related to the Veteran's claim was last conducted in June 2015, with an addendum provided in August 2015.  In subsequent VA treatment records, the Veteran reported that his PTSD symptoms had lately been worse in September 2015, and that he had experienced a relapse in substance abuse due to an increase in symptoms in October 2015.  As indicated above, the Veteran was subsequently hospitalized for increased symptoms of his psychiatric disability from December 30, 2015 to February 29, 2016.  This hospitalization at least suggests a worsening in the severity of the Veteran's PTSD since the June 2015 VA examination.  Consequently, the Board finds that a contemporaneous VA examination should be obtained on remand.  See Snuffer, 10 Vet. App. at 403; Caffrey, 6 Vet. App. at 381.

The Board also finds that any decision with respect to the increased rating claims remanded herein may affect the Veteran's claim for a TDIU.  Thus, the claims are inextricably intertwined.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).  Final appellate review of these claims must be deferred until the appropriate actions concerning the Veteran's increased rating claims for his rhinitis and PTSD are completed and the matter is either resolved or prepared for appellate review.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide or identify medical records that are outstanding and relevant to his increased rating claims for rhinitis and PTSD, or his claim for a TDIU. 

After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file. 

The AOJ should also secure any outstanding, relevant VA medical records, to include treatment records from the Central Texas Veterans Health Care System, VA Puget Sound Health Care System, and VA Caribbean Healthcare System, dated since April 2017.

The AOJ must also obtain the treatment records from Midwest Ear, Nose, and Throat that the Veteran's VA treatment records stated were scanned into his records.  These records were dated in January 7, 2013, March 15, 2013, and March 29, 2013.

2.  After completing the preceding development in paragraph 1, the Veteran should be afforded a VA examination to ascertain the current severity and manifestations of his service-connected rhinitis.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file.

The Veteran is competent to attest to observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should report all signs and symptoms necessary for rating the Veteran's rhinitis.  In particular, he or she should indicate whether the Veteran has polyps and whether there is a greater than 50 percent obstruction of the nasal passage on both sides or complete obstruction on one side.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  

3.  After completing the preceding development, the Veteran should be afforded a VA examination to ascertain the current severity and manifestations of his service-connected PTSD.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file.

The Veteran is competent to attest to observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should report all signs and symptoms necessary for rating the Veteran's disability under the General Rating Formula for Mental Disorders.  The findings of the examiner should address the level of social and occupational impairment attributable to the Veteran's PTSD.  

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  

4.  Review each examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

5.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated, to include TDIU.  If the claims remain denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).







_________________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




